DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the word “its” in line 5 should be changed to “an, the word “its” in line 7 should be changed to “a” and the phrase “ its own axis” in line 10, should be changed to “an axis” unless it’s a separate axis from those mention before in the claim, if it’s a different axis, it should be called “a second axis”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and therefore claims 2-20) recites the limitation "the power driving direction" in line 3, “the machine power” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the power source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the angle divergence or steering action" in line 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states that the headset bearing can be “a conventional headset bearing”, however, the specification is silent as to what is considered a conventional headset bearing, and the term conventional headset bearing is unclear and is considered indefinite.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The last three lines in the claim stating with “as for example…” do not further define the claim, instead, the example leads to confusion as the wind turbines are not similar to a hand crank bicycle. The entire example should be deleted from the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states that “the shaft/butterfly connector/cog wheel to have a universal, standardized character, ever-ready for assembly in various systems”, this is found indefinite, the specification does not state what a universal or standardized character means or what is considered as universal or standardized; examiner believes that the claim should be rewritten to be more specific about the size of the crank shaft or more specific about the shaft/bushing.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,11,14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett (US 10220910). Barnett discloses a steerable crank system comprising: 
a Steerer Base (20) firmly connected to the chassis/mainframe of a machine (see figure 2); 
said Steerer Base containing and supporting Grooved Cog Wheel (170,172,174) situated in-line and parallel to the power driving direction in a manner that allows said Grooved Cog Wheel to rotate around its axis and drive the machine power; 
said Steerer Base containing and supporting a fork (133) in a manner that allows said Fork to rotate around its main axis and by that rotation movement (along with the shaft (130), controls the steering; 
said Fork containing a 2nd axis supporting and housing a Crank Shaft (130) in a manner that allows said Crank Shaft to rotate around its own axis; and on said Crank Shaft attached a Butterfly Connector (135,136,137,138), said Butterfly Connector coupling together said Crank Shaft and Grooved Cog Wheel.
Regarding claim 3, wherein a hand crank provides the power to the crank shaft.
Regarding claim 4, wherein steering of the machine is done by the handlebars.

Regarding claim 11, the crank shaft, butterfly connector and grooved cog wheel can be of different sizes or variations to fit specific machine sizes or variations.
Regarding claim 14 and 15, wherein the crank shaft and butterfly connector are separate parts which can be geometrically combined (made to fit each other).
Regarding claim 16, the crank shaft is dimensionally longer than the size of the diameter and, the ends have crank handles and other cog wheels (see figure 4) attached to the ends.
Regarding claim 20, wherein the crank shaft and the butterfly connector are produced to be solidly assembled as a unit.
Allowable Subject Matter
Claims 2,6-10,12,13 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                         
/KEVIN HURLEY/Primary Examiner, Art Unit 3611